DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 12/23/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EMILY M LE/            Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                            

Claims 16, 19-27 are pending and have been examined on the merits.  
Withdrawn Rejections
The 103 rejections of claims 16, 19-22, 24, 26, and 27 under Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” 
The 103 rejection of claim 25 under Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011 as applied to claim 16 above and in further view of Kobayashi et al. JP 2005-245303 Sept 1, 2005 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “which is greater than an additive yield of solubilized coffee solids produced by the enzymes alone”.  It is not clear if by “enzymes alone”, the Applicants mean the enzymes in the absence water or the absence of coffee or whether they mean the enzymes individually.  The enzymes suggest Applicants amend the claim to recite “either enzyme alone” or “each enzyme alone”.  Claims 19-27 are rejected due to their dependency on claim 16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19-22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pgs. 27848-27854 August 5, 2011 as evidenced by Nunes et al. Journal of Agricultural and Food Chemistry 2002 vol. 50 pages 1429-1434.
Regarding Claims 16 and 20:  Silver discloses a method of making soluble coffee by treating roasted and ground coffee with water and an enzyme that can be galactanase [abstract; 0020-0022; 0028; claim 8].  Silver discloses separating the coffee extract into a permeate and a retentate and that the permeate contains the soluble coffee extract [claims 8 and 9].   Silver discloses as discussed above and further discloses including mannanase [0008; 0010; 0028].  Silver discloses that the galactanase and mannanase can be used in combination [0020; 0028] to produce a stabilized and soluble coffee product.
Silver does not explicitly disclose that the galactanase has β-1,3 galactanase activity.
Kotake discloses an enzyme, FvEn3GAL, having endo 1,3 galactanase predominant activity and that the enzyme actively hydrolyzes arabinogalactans in plants [Discussion pg. 27853].
Nunes discloses galactomannans and arabinogalactans as the almost exclusive polysaccharides in roasted coffee [abstract;  Introduction].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze plant arabinogalactans.  Nunes teaches that the majority of the polysaccharides contained in roasted coffee are arabinogalactans and mannans.  Since roasted coffee contains high amounts of arabinogalactans and mannans it would have been obvious that the mannanase (of Silver) and the FvEn3GAL (of Kotake) would have had the ability to hydrolyze the roasted coffee of Silver.   
Regarding Claim 19:  Silver discloses as discussed above in claim 16. Silver also discloses about 1% to about 25% [0030].
Although Silver does not disclose 0.001-0.5g enzyme protein/kg coffee beans, one having ordinary skill in the art at the effective filing date of the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
It would have been obvious to modify the amount of enzyme since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 21:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the enzyme having beta 1,3 activity has primarily endo 1,3 galactanase activity.  
Kotake discloses endo 1,3 galactanase and that the enzyme actively hydrolyzes arabinogalactan containing plant material [Discussion pg. 27854].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze plant arabinogalactans.  Nunes teaches that the majority of the polysaccharides contained in roasted coffee are arabinogalactans and mannans.  Since roasted coffee contains high amounts of arabinogalactans and mannans it would have been obvious that the mannanase (of Silver) and the FvEn3GAL (of Kotake) would have had the ability to hydrolyze the roasted coffee of Silver.
Regarding Claim 22:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the beta 1,3 galactanase  is of GH family 16.  

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze plant arabinogalactans.  Nunes teaches that the majority of the polysaccharides contained in roasted coffee are arabinogalactans and mannans.  Since roasted coffee contains high amounts of arabinogalactans and mannans it would have been obvious that the mannanase (of Silver) and the FvEn3GAL (of Kotake) would have had the ability to hydrolyze the roasted coffee of Silver. 
Regarding Claim 24:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the beta 1,3 galactanase  is of GH family 43.  
Kotake discloses beta1,3 galactanase and that the enzyme actively hydrolyzes arabinogalactan containing plant material  [abstract].  Kotake discloses that the enzyme is from family GH 43 [pg. 27848].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze plant arabinogalactans.  Nunes teaches that the majority of the polysaccharides contained in roasted coffee are arabinogalactans and mannans.  Since roasted coffee contains high amounts of arabinogalactans and mannans it would have been obvious that the mannanase (of Silver) and the FvEn3GAL (of Kotake) would have had the ability to hydrolyze the roasted coffee of Silver. 
Regarding Claim 26:  Silver discloses as discussed above in claim 16 and further discloses that the roast and ground coffee beans can be partially extracted and mixtures thereof [0028]. 
Regarding Claim 27:  Silver discloses as discussed above in claim 16. 
Silver does not disclose that the coffee extract contains at least 20% galactose based on the weight of soluble coffee solids.
Although Silver does not disclose the claimed amount of galactose, one having ordinary skill in the art at the effective filing date of the invention was made would have considered the invention to have been obvious because Silver taught the same enzyme applied to the same substrate and therefore the presence of at least 20% galactose would have been produced by the reaction absent a showing otherwise.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011 as evidenced by Nunes et al. Journal of Agricultural and Food Chemistry 2002 vol. 50 pages 1429-1434 as applied to claim 16 above and in further view of  Ellison et al. “Massive changes in genome architecture accompany the transition of self-fertility in the filamentous fungus Neurospora tetrasperma” Genetics vol 189 pages 55-69 2011 and as evidenced by GenomeNet https://www.genome.jp/dbget-bin/www_bget?tr:G4UQB7_NEUT9. 
Regarding Claim 23:  Silver discloses as discussed above in claim 16.  Silver does not disclose that the enzyme has at least 95% sequence identity to the Seq ID 2, 4, or 8.
Ellison as evidenced by GenomeNet discloses a sequence having about 95.3% identity to sequence ID 8 having hydrolase activity [Ellison pg. 57 “Materials and Methods”; Genome Net page 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Silver and Ellison as evidenced by GenomeNet to modify the 
Nunes teaches that the majority of the polysaccharides contained in roasted coffee are arabinogalactans and mannans.  Since roasted coffee contains high amounts of arabinogalactans and mannans it would have been obvious that the mannanase (of Silver) and beta 1, 3, galactanase (of Ellison) would have had the ability to hydrolyze the roasted coffee of Silver.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011 as evidenced by Nunes et al. Journal of Agricultural and Food Chemistry 2002 vol. 50 pages 1429-1434 as applied to claim 16 above and in further view of Kotake et al. Molecular Cloning and Expression in Pichia pastoris of a Irpex lacteus Exo-β-(1 -> 3)-galactanase Gene 2009 Biosci. Biotechnol. Biochem. Vol. 73 (10) pages 2303-2309 “Kotake 2”.
Regarding Claim 25:  Silver discloses as discussed above in claim 16.  Silver does not disclose that the enzyme has at least 95% sequence identity to the Seq ID 10.
 “Kotake 2” discloses the beta 1,3 galactanase Il3GAL as having 100% Seq ID to Seq ID 10 [Fig. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Silver to include the beta 1, 3, galactanase of “Kotake 2” since it is a 1, 3, beta galactanase and is able to actively hydrolyze arabinogalactan as disclosed in Kotake.
Nunes teaches that the majority of the polysaccharides contained in roasted coffee are arabinogalactans and mannans.  Since roasted coffee contains high amounts of arabinogalactans and 
Response to Arguments
The 103 rejections of claims 16, 19-22, 24, 26, and 27 under Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pgs. 27848-27854 August 5, 2011 has been withdrawn.
The 103 rejection of claim 25 under Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011 as applied to claim 16 above and in further view of Kobayashi et al. JP 2005-245303 Sept 1, 2005 has been withdrawn.
On pages 5-6, the Applicants assert that Silver and Kotake fail to disclose a method for producing a coffee extract by treating with a beta 1,3, galactanase and mannanase.  The Applicants assert that in Kotake a different enzyme is said to actively hydrolyze coffee.
Silver has been maintained as a reference for its teaching of enzymatic treatment of roasted and ground coffee with mannanase and an aqueous galactanase generally to produce a soluble coffee extract [0020; claim 3].  The claims in further view of Kotake have been maintained due to the teaching of contacting plant material with endo beta 1,3 galactanase.  Kotake establishes that the FvEn3GAL is an endo β 1, 3 galactanase because of its mode of action and high specificity to beta 1,3 galactan [abstract; pg. 27853 Discussion 1st paragraph].  The Examiner has modified the rejection to teach the polysaccharide make up of roasted coffee.  Nunes teaches that roasted coffee contains primarily mannan and arabinogalactans.  Since the FvEn3GAL enzyme of Kotake is able to act on beta 1,3 galactan is would have been obvious to substitute the galactanase of Silver for the FvEn3GAL, an endo β 1, 3 galactanase for the degradation of coffee.  

On pages 6-10, the Applicants assert that the invention has unexpected results.  The Applicants assert that Ex. 13 shows a synergistic effect between mannanase and beta-1,3-galactanase.  The Applicants also assert that the unexpected results are an increase in soluble solids.
The specification and declaration have been considered but the amounts and combination are more specific than the broad recitation in claim 16.  The Examiner maintains that Silver discloses the combination of mannanase and a galactanase which results in improving the solubility of coffee so nothing new is seen in using the general combination.   
  Further, the Examiner maintains that the arguments are not commensurate with the scope of the claims because the ratio of mannanase to galactanase and/or the amounts of the enzymes necessary to produce the synergistic effect have not been claimed.  Further, Applicants have not compared the effect of the galactanases 1-4 enzymes on roasted coffee to the effect of other galactanase enzymes (outside of galactanases 1-4) on roasted coffee.  Applicants are specifically relying on mannanase in combination with Galactanase 1 (Auricularia delicata endo-f-1,3-galactanase), Galactanase 2 (Magnaporthe oryzae endo-B-1,3-galactanase), Galactanase 3 (Neurospora crassa endo-B-1,3-galactanase), or Galactanase 4 (Irpex lacteus GH43 exo-B-1,3-galactanase).  Applicants have not compared with others in the class of enzymes having different structures, therefore the independent claim is broader than the parameters relied upon to show unexpected results.
The Examiner also notes that Kotake reports that a synergistic effect with other GH enzymes is needed to “efficiently degrade” arabinogalactan proteins with endo β-1,3 galactanase [pg. 27854].  Mannanase is known in the art to be a GH enzyme as reported in Adney et al. (WO 2003/012110) [pg. 16, lines 16-27].  Since mannanase is a GH enzyme, Kotake shows that the 
On page 10, the Applicants assert that Ellison does not teach or disclose producing a coffee extract with the both claimed enzymes.
The Examiner maintains the rejection because the treatment of roasted coffee with a combination of mannanase and beta 1,3 galactanase has been established by the Silver reference in view of Kotake.
On page 10, the Applicants assert that Kobayashi does not teach or disclose producing a coffee extract with the both claimed enzymes.
The Examiner has modified the rejection to and is now in view of “Kotake 2”.  However, Examiner maintains that the treatment of roasted coffee with a combination of mannanase and beta 1,3 galactanase has been established by the Silver reference in view of Kotake.
On pages 10-11, regarding claim 21, the Applicants assert that the references do not teach or suggest the use of an enzyme having primarily endo-B-1,3-galactanase activity and an enzyme having mannanase activity to produce a coffee extract.
The Examiner disagrees because of the reasons discussed above regarding the combination of Silver and Kotake.
On page 11, regarding claim 22, the Applicants assert that the references do not teach or suggest the use of β-1,3-galactanase of the GH16 family and an enzyme having mannanase activity to produce a coffee extract.
The Examiner disagrees because of the reasons discussed above regarding the combination of Silver and Kotake.  There is nothing to indicate that a GH 16 β-1,3-galactanase would not have had the effect of degrading polysaccharides.
On page 11, regarding claim 24, the Applicants assert that the references do not teach or suggest the use of β-1,3-galactanase of the GH43 family and an enzyme having mannanase activity to produce a coffee extract.
The Examiner disagrees because of the reasons discussed above regarding the combination of Silver and Kotake. There is nothing to indicate that a GH 43 β-1,3-galactanase would not have had the effect of degrading polysaccharides.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793